Citation Nr: 0024077	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  93-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a fever disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and G. H.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
February 1945 until November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1991 and April 1995 rating decisions of 
the Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).  The veteran appealed the decisions.  
During the appeal, the veteran moved to Michigan and this 
case is currently certified to the Board from the RO in 
Detroit.  

The veteran and friend testified at a personal hearing held 
before a hearing officer at the Cleveland, Ohio, RO, in 
January 1992.  In May 1993, the veteran testified at a 
personal hearing held in Washington, D.C., before a Member of 
the Board.  The Board remanded the case to the RO in November 
1993 for medical clarification and an opportunity for the RO 
to decide the issues of service connection on a direct basis.  
The RO denied the claims in April 1995 and the case was 
returned to the Board for appellate review.  

The Member of the Board who presided at the veteran's May 
1993 personal hearing subsequently retired from the Board.  
Since the law requires that the Board member who conducts a 
hearing on appeal must participate in any decision made on 
that appeal, see 38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. 
§ 20.707 (1999), the veteran was advised by the Board in an 
October 1996 letter that he had the right to another hearing 
by another Member of the Board.  In February 1997, the Board 
received written notice from the veteran that he did not want 
an additional hearing.  Rather, he requested that the Board 
consider the case on the evidence of record.  

Initially, the issues on appeal were: 1) whether new and 
material evidence had been submitted to reopen a claim for 
service connection for defective vision; 2) service 
connection for a fever disorder; and 3) service connection 
for blind staggers.  

In an April 1997 decision, the Board denied service 
connection for chronic defective vision on the basis that no 
new and material evidence had been submitted warranting 
reopening the claim and again remanded the issues of 
entitlement to service connection for a fever disorder and 
for blind staggers because of inadequate clarification of the 
medical evidence.  The denial of service connection for 
defective vision constituted a decision of the Board as to 
that issue.  The remand portion of the Board's decision 
constituted a preliminary order.  

After accomplishing the directives of the remand portion of 
the Board's April 1997 decision, the RO, in a December 1999 
rating decision, granted service connection for migraine 
syndrome (claimed as blind staggers), effective from February 
8, 1989, the date of receipt of the veteran's claim, and 
denied service connection for a fever disorder.  The award of 
service connection for migraine syndrome (claimed as blind 
staggers) consists of a full award of benefits on that issue.  
See Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The case 
is again before the Board; however, at this time, the only 
issue for appellate review is entitlement to service 
connection for a fever disorder.  


FINDING OF FACT

There is no competent medical evidence of that the veteran 
has either a current, chronic fever disorder or underlying 
pathology manifested by a chronic fever disorder.

CONCLUSION OF LAW

The claim for a fever disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in August 1953, the RO denied the 
veteran entitlement to service connection for claimed fever 
disorder and for blind staggers.  The basis for the decision 
was that the claimed fever disorder and blind staggers were 
considered to be manifestations of syphilis.  The RO noted 
that, at the time of his induction into active duty service, 
syphilis was revealed by chemical findings and that syphilis 
was considered the result of the veteran's own willful 
misconduct.  At the time of the RO's decision, reliance was 
made on the veteran's service medical records and report of 
an August 1948 VA neuropsychiatric examination which had 
noted that the veteran had a history of syphilis.  

In February 1989, the veteran filed his present claim that 
included service connection for a fever disorder and blind 
staggers, which the veteran asserts were treated in service.  
The RO sent the veteran a letter in April 1989 notifying him 
that service connection had been denied in 1953 for fevers 
and blind staggers as residuals of syphilis.  In response, 
the veteran related that he was experiencing blind staggers, 
but made no mention of a fever disorder.  In January 1991, 
the RO, noted a change in the law since 1953, which had been 
amended to enable the granting of service connection for 
residuals of venereal disease, but not the disease itself.  
The RO denied the claim on the basis that, although the 
veteran was diagnosed with syphilis at service entry, the 
pre-existing disease underwent no aggravation during active 
service and resulted in no chronic residual disability 
secondary thereto.  The RO found that there was no medical 
evidence either in service or post service of any chronic 
residual disability of syphilis.  

The case was appealed to the Board and, in November 1993, the 
Board remanded the issues of service connection for a fever 
disorder and blind staggers, on a direct basis, rather than 
as secondary disorders to syphilis.  The Board noted in the 
remand that it was clear from the veteran's testimony 
presented at his personal hearings at the RO and at the Board 
that he did not attribute his alleged fever disorder and 
blind staggers to syphilis.  Rather, he was seeking service 
connection for those conditions on a direct basis.  In its 
remand, the Board also was trying to obtain clarifying 
medical evidence in order to determine whether the claims 
were plausible.  Unfortunately, the results obtained pursuant 
to the directives of the remand were inadequate for the Board 
to make that determination and the Board found it necessary 
again to remand the case in April 1997.  Based on medical 
findings and opinions pursuant to that remand, the RO granted 
service connection for migraine syndrome, claimed by the 
veteran as blind staggers, and denied service connection for 
a fever disorder.  The only issue remaining is whether the 
evidence supports a grant of service connection for a fever 
disorder.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In addition, service connection may by granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has the condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In the veteran's case, his service medical records do not 
reflect any complaints or findings pertaining to a fever 
disorder, or any underlying pathology that has been 
associated with a chronic fever disorder.  At separation from 
military service in February 1945, his physical examination 
report makes no reference to a fever disorder or history 
thereof.  

The report of the veteran's August 1948 VA examination notes 
complaints of headaches and blind staggers.  The report does 
not indicate any complaints, findings or history of a fever 
disorder.  The veteran's private outpatient treatment records 
for April 1990 to August 1990 show that he was seen for 
complaints of dizzy spells and blind staggers.  There is no 
reference in these records of any fever disorder.  The 
results of a CT scan of the brain taken in April 1990 
revealed no abnormality.  

The report of the veteran's July 1990 VA psychiatric 
evaluation noted a general anxiety disorder and an anti-
social personality disorder, but no reference was made to a 
fever disorder or undying pathology that could be associated 
with a chronic fever disorder.  The report of a July 1990 
private outpatient treatment report shows that the veteran 
was seen for dizzy spells and that the results of an EEG 
(electroencephalogram) were normal.  

In January 1992, the veteran underwent multiple VA 
examinations.  None of the general medical, neurologic, and 
psychiatric examination reports reflect any findings 
pertaining to a chronic fever disorder or history thereof.  

In May 1994, the overall results of the veteran's VA general 
medical examination were normal.  On neurologic examination, 
no abnormality was found.  The neurologist offered that, 
given the veteran's complaints of intermittent episodes of 
blindness, the most likely consideration would be that the 
veteran had retinal migraines.  During the examination, the 
veteran did not complain of any fevers, nor were any findings 
made pertaining to a chronic fever disorder.  The results of 
the veteran's October 1994 VA examination indicated he had 
migraine headaches without aura and neurologic follow-up was 
recommended.  The report makes no mention of a fever 
disorder, either as a finding or by history.  The report of 
the veteran's March 1996 neurologic examination notes 
complaints of headaches with visual loss, lasting from three 
to four minutes.  The neurologist offered that the veteran 
has migraine syndrome, which was unrelated to positive 
neurological tests for lues and unrelated to lues.  No 
complaints or findings of a fever disorder are indicated in 
the report.  Also, the neurologist found no evidence of 
clinical syphilis.  

As noted earlier in this decision, the Board remanded the 
case in April 1997 to obtain medical clarification in order 
to ascertain whether the veteran's claims were plausible.  At 
the time, the Board requested medical opinions, based on 
medical examination and review of the record, as to whether 
the veteran currently has a fever disorder and/or blind 
staggers.  If such findings were made, the examiner was 
requested to offer medical opinions as to what are the 
definitive diagnoses of their underlying pathology, and 
whether it is as likely as not that there is an etiological 
relationship between current findings and any disease or 
symptomatology noted in service.  

In response to the Board's remand, the veteran underwent a 
series of VA examinations in January 1998.  The examiners, 
aside from examining the veteran, also reviewed the veteran's 
records.  On neurological evaluation, the examiner diagnosed 
migraine syndrome.  The examining neurologist opined that 
migraine syndrome is the cause of the veteran's visual 
disturbance and that visual disturbance is part of migraine 
syndrome.  The neurologist further offered that, based on 
review of the record, the veteran has no history of fever 
disorder, other than what the veteran claims he experienced 
in service.  On mental status examination, the veteran did 
not have significant psychiatric symptoms and he denied a 
significant past history of psychiatric problems.  Because of 
a lack of any psychiatric condition found, the examiner 
related that there was no link between a psychiatric 
condition and a fever disorder.  On general medical 
evaluation, the veteran made numerous complaints, including 
experiencing blind staggers; however, he did not complain of 
any fever disorder.  Following examination, including 
electrocardiogram, chemical testing, and X-rays, no findings 
were made pertaining to a fever disorder.  In fact, it was 
the examiner's opinion that none of the veteran's complaints 
or findings made during the examination were related to any 
disease or symptomatology noted during the veteran's active 
duty service.  

Both the above-mentioned examining psychiatrist and 
neurologist offered additional separate opinions in September 
1999.  The psychiatrist reiterated that he had not see any 
evidence for psychiatric illness in the veteran and there was 
no evidence that any psychiatric condition was related to a 
fever disorder or blind staggers.  The physician further 
opined that there appeared to be no etiological relationship 
to any psychiatric condition and the veteran's physical 
complaints.  The examining neurologist offered that the 
veteran's visual symptoms of blind staggers were part of the 
veteran's migraine symptom complex.  

As for the Board's prior remands in this case, the Board was 
affording the RO the oportunity to clarify the medical 
evidence in order to be enabled to determine whether the 
veteran's claims were plausible and to adjudicate the 
veteran's claims of service connection on a direct basis.  In 
the case of service connection for a fever disorder, medical 
examinations and opinions by general physicians, 
neurologists, and psychiatrists, have consistently found no 
current fever disorder, or any underlying pathology 
associated with a fever disorder.  Furthermore, recent 
medical opinions have consistently related that the veteran 
does not have a fever condition that would be considered a 
residual of syphilis.  In the absence of competent medical 
evidence of a fever disorder, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, where there is no objective evidence of a current 
disability, service connection for nonspecific pathology, 
even if claimed related to an alleged disorder, is not 
warranted.  See Evans v. West, 12 Vet. App. 31-32 (1998).  
Even accepting the veteran's allegations of a fever disorder, 
there is no competent evidence of a nexus between such 
claimed disorder and a disease or injury in service, either 
on a direct or secondary basis.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has a fever disorder related to his 
military service.  However, it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion, such as the diagnosis of a disability or an 
opinion as to the etiology of the disability.  As the veteran 
is a lay person without medical training or expertise, he is 
not competent to render an opinion on a medical matter; 
hence, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Even 
accepting his assertion that he has a fever disorder as 
credible, there is no competent (i.e., medical) basis upon 
which to find the claim as well grounded.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Under the circumstances, the Board finds that the veteran has 
not met his initial burden of submitting evidence of a 
plausible claim for service connection for a fever disorder; 
hence, the claim must be denied as not well-grounded.  See 
38 U.S.C.A. § 5107(a).  The Board notes that, in the absence 
of evidence of a well-grounded claim, the VA is under no duty 
to assist the veteran in the development of the facts 
pertinent to the claim.  See Grivois, 6 Vet. App. at 140 
(1994).  Furthermore, the Board is not aware of the existence 
of any evidence that, if obtained, would render the claim 
well grounded.  See McKnight v. Gober, 131, F.3d 1483, 1485 
(Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board and also notified him in its March 2000 supplemental 
statement of the case of the requirement to submit a well-
grounded claim.  Clearly, he is not prejudiced by the Board's 
decision to deny his claims on the same basis.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-93 (1993).  Furthermore, the 
Board finds that any duty to inform him of the basis for 
denial of the claim, and the evidence needed to support the 
claim, is met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a fever disorder is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

